IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-11271
                           Summary Calendar



ANAND P. AGARWAL; URMILA AGARWAL,

                                          Plaintiffs-Appellants,

versus

RHONALD MORRIS; BETTY MORRIS, Substitute Trustee; JOHN
BAYLESS; SHIRLEY SMITH,

                                          Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                             (94-CV-2623-P)
                          - - - - - - - - - -

                          February 15, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

         Plaintiffs-Appellants Anand and Urmila Agarwal appeal the

district court’s denial of their motions for remand of their

complaint to state court and the court’s grant of Defendant-

Appellees’ motion for summary judgment, dismissing the Agarwals’

claims.

     They argue first that the court erred by dismissing their

claims of (1) breach of contract; (2) promissory estoppel; (3)

wrongful acceleration and foreclosure; (4) unjust enrichment;

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(5) conspiracy; (6) interference with contractual relations, and

myriad other claims.           As a preliminary issue, we conclude that

despite    the     Agarwals’    imprecise     notice   of   appeal,    we   have

jurisdiction to review their claims that remand was warranted. See

New York Life Ins. Co. v. Deshotel, 142 F.3d 873, 884 (5th Cir.

1998).     Regarding the remand issue, however, we find no abuse of

discretion.      McClelland v. Gronwaldt, 155 F.3d 507, 519 (5th Cir.

1998).

    With regard to the merits of the Agarwals’ complaint, we have

reviewed de novo the record and the briefs of the parties and

conclude    that     the   district   court     correctly    granted    summary

judgment.     Accordingly, we affirm for the reasons given by that

court.    See Agarwal v. Morris, No. 3:94-CV-2623-P (N.D. Tex.; Jul

8, 1996, and Oct. 1, 1997).

AFFIRMED.




                                       2